United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
TENNESSEE VALLEY AUTHORITY,
FORT LOUDON DAM HYDRO PLANT,
Lenoir City, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James T. Bobo, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0261
Issued: September 29, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 16, 2020 appellant, through counsel, filed a timely appeal from a
November 2, 2020 nonmerit decision of the Office of Workers’ Compensation Programs. As more
than 180 days elapsed from the last merit decision dated August 8, 2019 to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On February 5, 2019 appellant, then a 63-year-old retired power plant/hydro operator, filed
an occupational disease claim (Form CA-2) alleging that he developed hearing loss due to factors
of his federal employment, including exposure to rotating equipment, generators, turbines, and
large air compressors.3 He noted that he first became aware of his condition and its relationship
to his federal employment on November 21, 2018.
In a November 26, 2018 audiometric report, David T. Cope, Au.D., an audiologist, noted
symptoms of decreased hearing bilaterally which appellant attributed to significant occupational
and military noise exposure. He conducted testing and diagnosed mild-to-moderate sensorineural
hearing loss bilaterally.
In a letter dated December 7, 2018, Dr. Scott E. Davis, a family practitioner, indicated that
appellant was being followed by Dr. Cope for gradually occurring, noise-induced bilateral hearing
loss with consequential tinnitus with episodic dizziness and vertigo. He opined that, in accordance
with the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides),4 the November 21, 2018 audiogram revealed 23.4 percent binaural
hearing loss. Dr. Davis further opined that appellant was entitled to an additional five percent
permanent impairment for tinnitus and that, within a reasonable degree of medical certainty, his
hearing loss was causally related to noise exposure at the employing establishment’s facilities.
In a February 26, 2019 development letter, OWCP advised appellant of the type of
evidence needed to establish his claim and provided a questionnaire for his completion. In a
separate letter of even date, it requested that the employing establishment provide comments from
a knowledgeable supervisor on the accuracy of his statements, describe the sources of exposure to
noise, and provide a copy of all medical examinations pertaining to hearing or ear problems,
including preemployment examination and audiograms. OWCP afforded both parties 30 days to
respond.
Appellant noted in a March 21, 2019 response to OWCP’s hearing loss questionnaire, that
he worked for the employing establishment from November 1977 until July 2005. During that
time, he was exposed to hydro powerhouse equipment including generators, turbines, powerhouse
compressors, evacuation air blow-down equipment, cooling fans, water pumps, spillway gate
machinery, and air and electric power tools. Appellant further related that he was also exposed to
switchyard equipment including transformers which induced continuous 60 Hertz frequency, as
well as circuit breakers and cooling fans. Prior to his federal employment, he was enlisted in the
United States Army from August 1972 through August 1975, during which time he was exposed
to live weapons fire, helicopter transportation, vehicle engines, compressors, and power tools.
3

Appellant retired from the employing establishment on July 23, 2005.

4

A.M.A., Guides (6th ed. 2009).

2

In a report dated April 10, 2019, Whitney R. Mauldin, Au.D., an audiologist, indicated that
she reviewed appellant’s Form CA-2, medical records, work history, and audiometric record. She
opined that appellant did not meet the criteria to establish hearing loss causally related to exposure
to noise at work. Dr. Mauldin explained that he had no exposure to any level of noise as a federal
employee for the past 14 years due to his retirement, and opined that noise-induced hearing loss is
not a latent condition. She further explained that hearing loss due to noise occurs at the time of
the exposure, not many years later.
OWCP also received a report of even date summarizing appellant’s audiometric testing
results through the employing establishment between September 22, 1983 and July 19, 2005.
On May 2, 2019 OWCP referred appellant, along with the medical records, and a statement
of accepted facts (SOAF), for audiological testing by Kenneth C. Parker, Au.D., an audiologist ,
and a second opinion evaluation with Dr. Joseph A. Motto, a Board-certified otolaryngologist.
In a report dated May 17, 2019, Dr. Motto reviewed the SOAF, performed a physical
examination, and completed OWCP’s hearing loss questionnaire. He indicated that there was no
significant variation from the SOAF and noted that appellant’s last noise exposure with the
employing establishment was in 2005. Dr. Motto diagnosed sensorineural hearing loss and opined
that the hearing loss was not attributable to exposures while working for the employing
establishment. He explained that the audiometric testing was not consistent with noise-induced
hearing loss.
By decision dated August 8, 2019, OWCP denied the claim, finding that the evidence of
record was insufficient to establish a causal relationship between appellant’s diagnosed hearing
loss and the accepted factors of his federal employment.
On August 11, 2020 appellant, through counsel, requested reconsideration of OWCP’s
August 8, 2019 decision.
In support of the request, appellant submitted a July 14, 2020 narrative report of Dr. Mark
Gurley, a Board-certified otolaryngologist, who noted appellant’s history of working as a power
plant operator at the employing establishment for over 30 years. Dr. Gurley indicated that he
reviewed extensive medical and hearing records, which he opined revealed a steady decline in
appellant’s hearing through the years. He reviewed audiometric testing conducted on that date and
diagnosed bilateral sensorineural hearing loss, which he opined was “likely noise induced.”
In further support of his request, appellant resubmitted the May 4, 2020 audiological report
of Dr. Cope and the July 14, 2020 testing results by Dr. Katie Fuller, an audiologist.
By decision dated November 2, 2020, OWCP denied appellant’s request for
reconsideration, finding that it was untimely filed and failed to demonstrate clear evidence of error.
It stated, “You submitted new medical evidence which cannot be considered in arriving at a
determination of clear evidence of error.”

3

LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.5 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP ’s
decision for which review is sought. 6 Timeliness is determined by the document receipt date, i.e.,
the “received date” in OWCP’s Integrated Federal Employees’ Compensation System (iFECS). 7
Imposition of this one-year filing limitation does not constitute an abuse of discretion. 8
When a request for reconsideration is untimely, OWCP undertakes a limited review to
determine whether the request demonstrates clear evidence that OWCP ’s most recent merit
decision was in error. 9 OWCP’s procedures provide that it will reopen a claimant’s case for merit
review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607, if the
claimant’s request for reconsideration demonstrates “clear evidence of error” on the part of
OWCP.10 In this regard, OWCP will limit its focus to a review of how the newly submitted
evidence bears on the prior evidence of record.11
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP. 12 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error. Evidence, which does not raise a
substantial question concerning the correctness of OWCP’s decision, is insufficient to demonstrate
clear evidence of error. It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. To demonstrate clear evidence
of error, the evidence submitted must be of sufficient probative value to shift the weight of the
evidence in favor of the claimant and raise a substantial question as to the correctness of OWCP ’s
decision.13

5
5 U.S.C. § 8128(a); L.W., Docket No. 18-1475 (issued February 7, 2019); Y.S., Docket No. 08-0440 (issued
March 16, 2009).
6

20 C.F.R. § 10.607(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

8
G.G., Docket No. 18-1072 (issued January 7, 2019); E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D.
Faidley, Jr., 41 ECAB 104 (1989).
9

See 20 C.F.R. § 10.607(b); M.H., Docket No. 18-0623 (issued October 4, 2018); Charles J. Prudencio, 41 ECAB
499 (1990).
10

L.C., Docket No. 18-1407 (issued February 14, 2019); M.L., Docket No. 09-0956 (issued April 15, 2010). See
also 20 C.F.R. § 10.607(b); supra note 7 at Chapter 2.1602.5 (February 2016).
11

J.M., Docket No. 19-1842 (issued April 23, 2020); Robert G. Burns, 57 ECAB 657 (2006).

12

S.C., Docket No. 18-0126 (issued May 14, 2016); supra note 7 at Chapter 2.1602.5(a) (February 2016).

13

C.M., Docket No. 19-1211 (issued August 5, 2020).

4

OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence, which on its face demonstrates that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report, which if submitted before the denial was issued, would
have created a conflict in medical opinion requiring further development, is not clear evidence of
error.14 The Board makes an independent determination of whether a claimant has demonstrated
clear evidence of error on the part of OWCP. 15
ANALYSIS
The Board finds that OWCP properly determined that appellant’s August 11, 2020 request
for reconsideration was untimely filed.
The last merit decision of record was issued on August 8, 2019. As appellant’s request for
reconsideration was received by OWCP on August 11, 2020, more than one year after the
August 8, 2019 merit decision, pursuant to 20 C.F.R. § 10.607(a), the Board finds the request for
reconsideration was untimely filed. Consequently, appellant must demonstrate clear evidence of
error by OWCP in denying the claim. 16
The Board further finds, however, that OWCP did not make sufficient findings regarding
the evidence submitted in support of the reconsideration request. 17 OWCP denied appellant’s
request for reconsideration without complying with the review requirements of FECA and its
implementing regulations. 18 Section 8124(a) of FECA provides that OWCP shall determine and
make a finding of fact and make an award for or against payment of compensation. 19 Its
regulations at section 10.126 provide that the decision of the Director of OWCP shall contain
findings of fact and a statement of reasons. 20 As well, OWCP’s procedures provide that the
reasoning behind OWCP’s evaluation should be clear enough for the reader to understand the
precise defect of the claim and the kind of evidence which would overcome it. 21
In denying appellant’s August 11, 2020 reconsideration request, OWCP noted: “You
submitted new medical evidence which cannot be considered in arriving at a determination of clear

14

J.S., Docket No. 16-1240 (issued December 1, 2016); supra note 7 at Chapter 2.1602.5(a) (February 2016).

15

D.S., Docket No. 17-0407 (issued May 24, 2017).

16

20 C.F.R. § 10.607(b); see R.T., Docket No. 19-0604 (issued September 13, 2019); see Debra McDavid, 57
ECAB 149 (2005).
17

See Order Remanding Case, J.K., Docket No. 20-0556 (issued August 13, 2020); Order Remanding Case, C.D.,
Docket No. 20-0450 (issued August 13, 2020); Order Remanding Case, T.B., Docket No. 20-0426 (issued
July 27, 2020).
18

See C.G., Docket No. 20-0051 (issued June 29, 2020); T.P., Docket No. 19-1533 (issued April 30, 2020); see
also 20 C.F.R. § 10.607(b).
19

5 U.S.C. § 8124(a).

20

20 C.F.R. § 10.126.

21

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5 (February 2013).

5

evidence of error.” However, it provided no further discussion relative to the specific medical
evidence submitted. 22
The Board will, therefore, set aside OWCP’s August 11, 2020 decision and remand the
case for an appropriate decision on appellant’s untimely reconsideration request, which describes
the evidence submitted on reconsideration and provides detailed reasons for accepting or denying
the reconsideration request.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s August 11, 2020 request
for reconsideration was untimely filed. However, the Board further finds that the case is not in
posture for decision with regard to whether the untimely reconsideration request demonstrates
clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the November 2, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed in part, set aside in part, and the case is remanded
for further proceedings consistent with this decision of the Board.
Issued: September 29, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

22

See Order Remanding Case, C.G., Docket No. 20-0051 (issued June 29, 2020); R.T., supra note 16; R.C., Docket
No. 16-0563 (issued May 4, 2016).

6

